Citation Nr: 0702691	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-27 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1952 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas, which implemented a February 2004 Board 
decision granting service connection for bilateral hearing 
loss.

A travel Board hearing was held in September 2006.  A 
transcript of that hearing is associated with the claims 
folder.

The Board observes that the veteran indicated his desire to 
file a claim of entitlement to service connection for 
tinnitus at his September 2006 Board hearing.  Therefore, 
this issue is referred to the RO for development and 
consideration.


FINDING OF FACT

The veteran's bilateral hearing loss is productive of Level 
VI hearing acuity in the right ear and Level II hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent evaluation, but 
no more, for the veteran's service-connected bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with March 2001 and March 2006 
letters sent to the veteran.  The March 2006 letter explained 
that in order to substantiate a claim for an increased 
evaluation the evidence must document a worsening of the 
veteran's service-connected disability.  It further explained 
the information and evidence necessary to establish an 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The March 2001 letter informed the veteran that if 
he provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  The March 2001 and 
March 2006 letters also essentially notified the veteran of 
the need to submit any pertinent evidence in his possession.  

The Board notes that the March 2006 letter, which explained 
what the evidence must show, was sent to the veteran after 
the April 2004 rating decision.  However, the Board finds 
this timing error to be nonprejudicial to the veteran because 
he was provided an adequate amount of time to submit 
additional evidence.  Additionally, an April 2006 letter from 
the veteran indicates that he received the March 2006 VCAA 
letter and had no additional evidence to submit in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 
122-24 (2004) ("proper subsequent VA process" can cure error 
in timing of notice).

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records, as well as private 
treatment records submitted by the veteran, are associated 
with the claims folder.  A September 2006 audiological 
evaluation and letter from a private audiologist are also of 
record, along with a waiver of RO consideration.  Finally, 
the veteran was provided a VA examination in conjunction with 
his claim, and the Board deems such examination adequate for 
rating purposes.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

The veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2006).  In evaluating hearing 
loss, disability ratings are derived by a mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).

Turning to the record, on the VA audiological evaluation in 
January 2003, pure tone thresholds, in decibels were as 
follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
75
70
75
85
76
LEFT
60
40
45
55
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  As 
evidenced by the data above, the veteran's right ear meets 
the criteria under 38 C.F.R. § 4.86(a), and as such, the 
veteran's right ear hearing loss will be evaluated under 
Tables VI and VIa.

Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the veteran's 
left ear is I.  Entering the average pure tone thresholds and 
speech recognition abilities into Tables VI and VIa reveals 
the highest numeric designation of hearing impairment for the 
veteran's right ear is VI.  Entering the category 
designations for each ear into Table VII results in a 0 
percent disability rating under Diagnostic Code 6100.

Following his September 2006 travel Board hearing, the 
veteran underwent additional private audiological testing.  
Although the Board may not interpret the audiograms presented 
in graphic form, see Kelly v. Brown, 7 Vet. App. 471 (1995), 
the Board observes that a letter from the private audiologist 
indicates that the Maryland CNC speech discrimination test 
was used to achieve the veteran's speech discrimination 
scores.  The audiologist also noted that speech 
discrimination testing could not be performed on the 
veteran's right ear.  Thus, only scores for the left ear are 
available.  A review of the September 2006 audiological 
evaluation report reveals that the veteran's left ear 
controlled speech discrimination score ranged from 84 to 88 
percent.  

Using the audiometric frequencies from the January 2003 VA 
examination report and the September 2006 speech 
discrimination scores, Table VI reveals the highest numeric 
designation of hearing impairment for the veteran's left ear 
has increased to II.  Entering the category designations for 
each ear into Table VII results in a 10 percent disability 
rating under Diagnostic Code 6100.

The Board notes that the veteran indicated at his September 
2003 and September 2006 Board hearings that he relies a lot 
on lip reading to understand what people are saying.  
Additionally, an April 2002 private treatment report notes 
that the veteran has no serviceable hearing in his right ear.  
The Board would also note once again that the September 2006 
private audiological report indicates that the veteran's 
right ear is not testable using recorded voices.  

In light of the evidence above, the Board is inclined to 
question the results of the January 2003 VA examination with 
regards to the speech discrimination testing and instead rely 
on the September 2006 private audiological results, at least 
for the veteran's left ear, which was testable.  
Specifically, the Board notes that the January 2003 VA 
examiner did not indicate whether the Maryland CNC test used 
a recording or a live voice.  If a live voice was used, the 
results might certainly be affected by the veteran's ability 
to lip read.  Thus, the Board will consider the September 
2006 results to be most reflective of the veteran's actual 
speech discrimination throughout the entire appeal period.

Although the validity of such results is questionable, the 
Board notes that it will continue to use the January 2003 
speech discrimination test results to evaluate the veteran's 
right ear out of necessity.  There are no other Maryland CNC 
test results available for the veteran's right ear, and using 
the January 2003 VA examination speech discrimination score 
in conjunction with pure tone thresholds results in a higher 
evaluation for the veteran's right ear than relying solely on 
pure tone thresholds.  Finally, the Board notes that the 
veteran's right ear is no longer testable, as indicated in 
the September 2006 private treatment report.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2006).  In this regard, the veteran 
does not assert that he is totally unemployable because of 
his service-connected bilateral hearing loss and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The veteran has also not indicated that he requires frequent 
periods of hospitalization for his bilateral hearing loss and 
there is no evidence of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  Thus, 
the Board finds that a 10 percent evaluation adequately 
reflects the clinically established impairment experienced by 
the veteran.  As such, referral for extraschedular 
consideration is not warranted.


ORDER

Entitlement to a 10 percent evaluation, but no more, for 
bilateral hearing loss is granted.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


